Citation Nr: 1827798	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-18 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from November 13, 2012.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran service on active duty from June 1965 to June 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Board denied the issue of entitlement to an evaluation in excess of 50 percent for PTSD prior to November 13, 2012.  The Board additionally determined that only the period prior to May 1, 2014, remained on appeal with respect to the claim for TDIU.  These issues, as well as the issue of service connection for sinusitis, were then remanded to the RO for further development and adjudication.  The matters have been returned to the Board and are now ready for appellate disposition.   


FINDINGS OF FACT

1.  Sinusitis is not shown to be related to his military service.

2.  From November 13, 2012, the preponderance of the evidence weighs against a finding of PTSD productive of total occupational or social impairment.

3.  From September 20, 2010 to November 13, 2012, the Veteran's service-connected disabilities included PTSD (50 percent disabling), tinnitus (10 percent disabling), bilateral hearing loss (noncompensable), hypertension (noncompensable), chronic fungal infections of the right foot (noncompensable) and chronic fungal infections of the left foot (noncompensable); the combined rating was 60 percent.  
 
4.  From November 13, 2012 to May 1, 2014, the Veteran's service-connected disabilities included PTSD (70 percent disabling), tinnitus (10 percent disabling), bilateral hearing loss (noncompensable), hypertension (noncompensable), chronic fungal infections of the right foot (noncompensable) and chronic fungal infections of the left foot (noncompensable); the combined rating  was 70 percent.   

5.  Prior to May 1, 2014, the Veteran's service-connected disabilities alone did not preclude substantially gainful employment consistent with his educational and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis have not been met.  38 U.S.C. §§ 101, 1110, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for an evaluation in excess of 70 percent from November 13, 2012, for service-connected PTSD have not been met.   38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2017).

3.  The schedular criteria for TDIU prior to May 1, 2014, are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.   38 C.F.R. § 3.303(d). 

As defined by statute and regulation, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2017).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 C.F.R. § 3.6(c)(3).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C. §§ 101(24), 106 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Veteran contends that he is entitled to service connection for chronic sinusitis.  The Veteran maintains the disease is the result of exposure to humid and wet weather while serving in Vietnam during the monsoon season.  

Active service treatment records are negative for complaints or treatment for sinusitis, to include the April 1968 separation examination.  The Veteran did complain of sinusitis on a February 1980 Reserve report of medical history; however, the corresponding physical examination was negative for a diagnosis.  A September 1982 Reserve examination was also negative for sinusitis.  

Post-service, a February 2009 letter from the Veteran's private provider indicated the Veteran had "been followed for chronic sinusitis."  However, the private treatment records were negative for an actual diagnosis of chronic sinusitis and further reveal the Veteran repeatedly denied sinus pressure, to include, but not limited to, in December 2011 and March 2012.  VA outpatient treatment records first contain complaints of stuffy nose and post nasal drip of several weeks duration in November 2011; the Veteran was not diagnosed with sinusitis, but allergic rhinitis.  

Upon review of the evidence above, the Board finds that service connection is not warranted for sinusitis.  Indeed, while there was a letter indicating the Veteran had been followed for chronic sinusitis during the appeal period, there is no actual treatment for sinusitis or any competent evidence of a nexus to service.  In this regard, the Board notes that the record is completely devoid of any medical evidence relating chronic sinusitis to service, to include the October 2015, February 2017, and January 2018 VA examination opinions.  The October 2015 VA examiner opined chronic sinusitis was less likely than not incurred in or caused by the Veteran's service.  The examiner reasoned the only documentation of sinusitis in the service treatment records was a February 1980 Reserve annual physical examination.  The examiner found no evidence of treatment prior to November 2011 at the VA medical center (VAMC).  The examiner concluded there was a lack of evidence establishing chronicity.  

The February 2017 VA examiner opined sinusitis was less likely due to service because there were no complaints or treatment for sinusitis during the Veteran's active service or on separation physical examination.  The examiner further found no treatment until November 2011.  In a January 2018 addendum opinion, the examiner further reasoned that the Veteran's lay statements regarding humid conditions during Vietnam notwithstanding, there was not enough evidence to change the nexus opinion previously stated.  The examiner indicated that while it was possible the Veteran experienced some sinus congestion issues in the 1960's as result of humid conditions, they were acute and minor, cleared without treatment, and resolved at separation.  The examiner noted a 12-year gap until the complaints of sinus problems on the February 1980 Reserve medical history report, but found that any intermittent sinus issues since then continued to resolve.  The examiner further noted that January 2017 x-rays were once again negative for chronic sinusitis and that the most precise diagnosis was intermittent, acute sinusitis episodes.  The examiner concluded these episodes did not have an origin in Vietnam.  The examiner noted the initial complaint in 1980 but found that a nexus had not been established.  

Regarding the January 2018 examiner's finding that sinus complaints began in 1980, the Board notes that while the Veteran complained of sinusitis on the February 1980 report of medical history, the corresponding physical examination was negative for a diagnosis of sinusitis.  Further, service-connection can only be established from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.. §§ 101(24), 106 (2017).  There was no indication that the Veteran was on a period of ACDUTRA.  

Moreover, even assuming he was on ACDUTRA, to the extent the Veteran is asserting that he has had continuing or ongoing problems with sinusitis since then; these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the evidence of record reveals there was a prolonged period of time, following the complaints of sinusitis in 1980 without relevant medical complaint or treatment (until the 2009 letter), and this may be considered as evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

The Board is cognizant that the Veteran is competent to report symptoms associated with sinusitis.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he has sinusitis as a result of service, these statements are not found to be credible as they are not supported by any other evidence of record.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In sum, the evidence is not in relative equipoise.  The record does not contain competent medical evidence linking the condition to service.  Thus, the preponderance of the evidence is against the claim and the appeal must therefore be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently evaluated as 70 percent from November 13, 2012, under Diagnostic Codes 9411.  Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings.  

The General Rating Formula for Mental Disorders provides that a 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture a 70 percent rating is appropriate, and no higher is warranted from November 13, 2012.  38 C.F.R. § 4.7.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms; however, there has been no evidence of total occupation or social impairment to warrant a 100 percent rating.  None of the evidence of record from November 13, 2012, shows that the Veteran's PTSD causes "total" occupational and social impairment, which is required by the 100 percent criteria.  38 C.F.R. § 4.130.   

A review of the record did not show symptoms productive of gross impairment in thought processes or communication, grossly inappropriate behavior, or impaired impulse control.  While the Veteran reported occasional auditory hallucinations, they were not persistent.  E.g. August 2015, June 2016, October 2016, and December 2017 private treatment notes.  He denied delusions.  The Veteran did report irritability, but it has not been productive of periods of violence.  There were no findings of suicidal or homicidal ideation.  There was no disorientation to time or place.  Despite some complaints of memory impairment, there was no memory loss for names of close relatives, own occupation, or own name.  The Veteran was able to perform activities of daily living and was repeatedly found to be adequately dressed and groomed.  38 C.F.R. § 4.119.

Further, the 2015 VA examiner did not find total social and occupational impairment.  The examiner indicated there was only occupational and social impairment with reduced reliability and productivity.  The overall functioning described by the examiner clearly shows the Veteran has continued occupational and social functioning above a level that could be considered total impairment.  The Board notes that November 15, 2012, letter indicated the Veteran was unable to sustain work relationships and was permanently and totally disabled due to PTSD; however, it was not supported by the objective medical evidence of record.  Moreover, the same letter noted the Veteran was able to maintain the same employment for 27 years before his retirement.  After careful considering of these examinations and all the evidence of record during the period under appeal, the Board finds that a 100 percent rating is not warranted from November 13, 2012.  38 C.F.R. § 4.119; Hart, supra; Vazquez-Claudio, 713 F.3d at 117.

TDIU

In the Veteran's 2016 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full time in May 2013  when he became too disabled to work.  He indicated that his PTSD and prostate adenocarcinoma prevented him from securing or following any sustainably gainful occupation.   He reported that his education included two years of college.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

At the outset the Board notes, a November 2014 rating decision granted service connection for prostate adenocarcinoma and assigned a 100 percent rating effective May 1, 2014.  The Veteran was also granted special monthly compensation (SMC) in the November 2014 rating decision from May 1, 2014, based on his 100 percent schedular rating and additional disabilities that are independently rated at 60 percent or more.  The assignment of a total schedular rating does not categorically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating and award special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating). The Board previously found in August 2017 that the decision in Bradley did not apply and the claim for a TDIU from May 1, 2014 onward was moot.  However, the period prior to May 1, 2014 remains on appeal.

Prior to November 13, 2012, the Veteran did not meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities then included PTSD (50 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss, hypertension, chronic fungal infections of the right and left feet (all rated noncompensable).  His combined rating from September 20, 2010, to November 12, 2012, was only 60 percent.  

Between November 13, 2012, and May 1, 2014, the Veteran did meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities included PTSD (70 percent disabling), tinnitus (10 percent disabling), and bilateral hearing loss, hypertension, chronic fungal infections of the right and left feet (all rated noncompensable).  His combined rating was 70 percent during this time period.  

While the Veteran met the schedular criteria for a TDIU between November 13, 2012, and May 1, 2014, he did not meet all the threshold requirements for a TDIU.  A November 15, 2012, letter indicated the Veteran was unable to sustain work relationships and was permanently and totally disabled; however, it was not supported by the objective medical evidence of record, to include private and VA outpatient treatment records.  In fact, the November 2012 letter  revealed the Veteran was able to maintain the same employment for 27 years before his retirement.  

The Veteran was asked to complete information pertaining to his work history in November 2017; however, he failed to respond.  The Veteran has not submitted any evidence showing that his retirement after 27 years of employment with the same employer was the result of his service-connected disabilities. 

During the applicable time period, there were no statements from the Veteran indicating he was unable to work.  Regardless, there is no medical evidence to support his assertion.  Given the lack of evidence showing impairment due to service connected disabilities which would preclude employment prior to May 1, 2014, the Board concludes that referral of this matter for extraschedular consideration is not necessary. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C. § 5107(b), 38 C.F.R. § 4.3. 


ORDER

Service connection for sinusitis is denied.

Entitlement to an evaluation in excess of 70 percent from November 13, 2012, for service-connected PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


